Case 7:14-cv-04322-NSR-JCM Document 359 Filed 10/14/20 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

MEREDITH BUSHER and ELLEN BUSHER as Co-
Personal Representatives of the Estate of EUGENE L.

BUSHER, and NANCY TUMPOSKY,
Plaintiffs,

Vv.

DESMOND T. BARRY, JR., THOMAS T. EGAN,
JOHN P. HEANUE, WILLIAM M. KELLY,
FRANCIS P. BARRON, and WINGED FOOT GOLF

CLUB, INC.,

Defendants.

WINGED FOOT HOLDING CORPORATION,

Nominal Defendant.

14 Civ. 4322 (NSR) (JCM)

JPROPOSED| JUDGMENT

 

 

Pursuant to the accompanying Final Order for Voluntary Dismissal of Claims

Under Rule 41(a)(2),

IT IS HEREBY ORDERED that:

Final judgment in this matter is entered.

SO ORDERED.

pOC #:___
DATE FILED: Lo strata

————— =
———

OO Ryn

ya
on ae
ceed eT IE
Pence

Nelson S. Roman, U.S.D.J.

 

DATED: October 14, 2020
White Plains, NY
